 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE PALACIOS,                                   No. 2:17-cv-2500 TLN CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    KEVIN SMITH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed February 14, 2019, this case was

19   referred to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed

20   for a period of 120 days. (ECF No. 30.) That order provided defendant the opportunity to request

21   opting out of the ADR Project based on a good faith belief that a settlement conference would be

22   a waste of resources. Id. at 2. Defendant now requests to opt out of the Post-Screening ADR

23   Project and vacate the settlement conference. (ECF No. 36.) Having reviewed the request, the

24   court finds good cause to grant it.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Defendant’s request to opt out of the Post-Screening ADR Project (ECF No. 36) is

27   GRANTED.

28          2. The stay of this action, commencing February 14, 2019 (ECF No. 30), is LIFTED.
                                                       1
 1           3. The June 6, 2019 settlement conference before Magistrate Judge Deborah Barnes is

 2   VACATED.

 3           4. The writ of habeas corpus ad testificandum directing the Warden to produce plaintiff

 4   for the settlement conference (ECF No. 35) is VACATED.

 5           5. The Clerk of the Court is directed to serve a copy of this order on the Warden of Mule

 6   Creek State Prison at P.O. Box 409099, Ione, California 95640, and a courtesy copy by fax on the

 7   Litigation Coordinator at Mule Creek State Prison at (209) 274-5018.

 8           6. Within twenty-one days of the filing of this order, defendant shall file a response to

 9   the first amended complaint.

10           IT IS SO ORDERED.

11   Dated: May 16, 2019
                                                      _____________________________________
12
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15   13:pala2500,ADR.df.optout

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
